Citation Nr: 1413922	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for toe fungus.

4.  Entitlement to service connection for neoplasm.

5.  Entitlement to service connection for a liver disability.  

6.  Entitlement to a compensable evaluation for rhinitis.

7.  Entitlement to a compensable evaluation for hypertension.

8.  Entitlement to a compensable evaluation for erectile dysfunction.

9.  Entitlement to a compensable evaluation for left ankle scar, status post arthroscopic surgery.  

10.  Entitlement to a compensable evaluation for left shoulder scar, status post surgery.


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2008, to include service in the Southwest Asia theater of operations from December 14, 1990 to April 27, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2010, the RO received a VA Form 9, Substantive Appeal, from the Veteran wherein he indicated that he was only appealing the service connection issues listed on the title page.  He checked box 9.B., which is completed when a claimant wishes to limit his appeal, and indicated that he was appealing these issues only.  In box 10, the Veteran wrote "See Attachment," and attached a letter which pertained only to the service connection issues listed on the title page.  As to the Veteran's claim of service connection for a scalp disability, the Board finds his intent not to perfect an appeal as to that issue is clear and thus it is not before the Board.  See 38 C.F.R. § 19.35 (2013); cf. Percy v. Shinseki, 23 Vet. App. 32 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  As such, the issues on appeal are as stated on the title page.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The issues of entitlement to earlier effective dates for the grant of service connection for left and right knee arthritis have been raised by the record in May 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


REMAND

The Board notes that the Veteran's service treatment records reflect several skin complaints, complaints of right shoulder pain, a complaint of onychomycosis in July 2000, lesion on the liver in January 2003, an undated complaint of toenail pain, and elevated liver enzymes in March 2004.  In addition, in March 2010, the Veteran indicated that a liver disability is secondary to the skin and toenail disabilities.  

The Veteran had a period of service in Southwest Asia theater of operations during the Persian Gulf War.  Courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

In this regard, the Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for a qualifying chronic disability.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) (2013).  To date, the Veteran's service connection claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and the Veteran should be scheduled for an additional VA examination.

In addition, in a January 2010 rating decision, the RO denied increased ratings for rhinitis, hypertension, erectile dysfunction, a left ankle scar, and a left shoulder scar disabilities.  A January 2010 notice of disagreement was filed with regard to these issues.  To date, however, the RO has not issued a Statement of the Case (SOC) with respect to these claims.  Under the circumstance, the Board is obligated to remand the rhinitis, hypertension, erectile dysfunction, left ankle scar, and left shoulder scar claims to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999). 

Relevant outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, with regard to the skin, right shoulder, toe fungus, neoplasm, and liver claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Obtain, physically or electronically, the VA South Texas Health Care System records dated from July 2013 to the present.  Such records must either be printed and associated with the Veteran's paper claims folder, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any skin, right shoulder, toe fungus, neoplasm, and liver disabilities found to be present. 

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. 

All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state whether the Veteran's skin, right shoulder, toe fungus, neoplasm, and liver symptoms are attributable to a known clinical diagnosis. 

If a skin disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that this disability is related to or had its onset in service, to include the Veteran's skin complaints in service. 

If a right shoulder disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that this disability is related to or had its onset in service, to include the Veteran's right shoulder complaints in service.

If a toe fungus disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that this disability is related to or had its onset in service, to include the Veteran's toe complaints in service.

If neoplasm is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that this disability is related to or had its onset in service.

If a liver disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that this disability is related to or had its onset in service, to include the Veteran's liver complaints in service.

If service connection for a skin disability is awarded, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any currently diagnosed liver disability was caused or aggravated by his skin disability.

If service connection for a toenail disability is awarded, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any currently diagnosed liver disability was caused or aggravated by toenail disability.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of liver disability present (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should be provided in a legible report. 

4.  The RO must issue an SOC with respect to the claims regarding increased ratings for rhinitis, hypertension, erectile dysfunction, left ankle scars, and left shoulder scars.

5.  Then readjudicate the skin, right shoulder, toe fungus, neoplasm, and liver claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


